Case 3:20-cv-01601-K Document 1-1 Filed 06/16/20   Page 1 of 8 PageID 10




                            EXHIBIT A
     Case 3:20-cv-01601-K Document 1-1 Filed 06/16/20   Page 2 of 8 PageID 11




                              Claim Chart

                   U.S. Patent No. 9,696,847

User-Defined Gesture Enablement Protocols for Touch
                   Input Device

                              OnePlus

                        Pattern Lock

                                                                                1
           Claim 13                                           Evidence
                        Case 3:20-cv-01601-K Document 1-1 Filed        of Infringement
                                                                06/16/20    Page 3 of 8 PageID 12
13. A user interface method,    OnePlus makes, uses, imports, sells and/or offers for sale Android smartphones that perform the
comprising:                     methods claimed by U.S. Patent No. 9,696,847. For example, OnePlus Android smartphones
                                implement the method of claim 13 when configuring or implementing Pattern Lock, for which
                                OnePlus provides instruction (at least) in its product user guides.




                                See, e.g., OnePlus 7T Pro User Manual, available at
                                https://s3.amazonaws.com/oneplussupport/User+manual/OnePlus+7+Pro/User+Manual+20190509.pdf


                                                                                                                                  2
           Claim 13                                            Evidence
                         Case 3:20-cv-01601-K Document 1-1 Filed        of Infringement
                                                                 06/16/20    Page 4 of 8 PageID 13
defining an enablement              OnePlus smartphones define an enablement protocol for a function of an electronic device when a user
protocol for a function of an       sets a pattern for pattern lock.
electronic device, said
enablement protocol
comprising a user-defined
gesture for touch input on a
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the                                                                https://www.youtube.com/watch?v=AOlN
display screen for the                                                                     G5Uj0sY
enablement protocol;                https://www.wikihow.tech/Set-a-Pattern-Lock-in-
                                    Android; see also, e.g.,
                                    https://s3.amazonaws.com/oneplussupport/User+m
                                    anual/OnePlus+7+Pro/User+Manual+20190509.pdf




                                                                                                                                    3
           Claim 13                                            Evidence
                         Case 3:20-cv-01601-K Document 1-1 Filed        of Infringement
                                                                 06/16/20    Page 5 of 8 PageID 14
defining an enablement              The pattern is a user-defined gesture for touch input on the touch screen of a OnePlus smartphone.
protocol for a function of an
electronic device, said
enablement protocol
comprising a user-defined
gesture for touch input on a
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the                                                              https://www.youtube.com/watch?v=AOlNG5
display screen for the                                                                   Uj0sY
enablement protocol;                https://www.wikihow.tech/Set-a-Pattern-Lock-
                                    in-Android; see also, e.g.,
                                    https://s3.amazonaws.com/oneplussupport/User+
                                    manual/OnePlus+7+Pro/User+Manual+2019050
                                    9.pdf




                                                                                                                                         4
           Claim 13                                            Evidence
                         Case 3:20-cv-01601-K Document 1-1 Filed        of Infringement
                                                                 06/16/20    Page 6 of 8 PageID 15
defining an enablement              OnePlus smartphones define an enablement protocol by displaying a grid on which a user can draw a
protocol for a function of an       pattern (i.e., displaying at least two visual indicators on the touch-sensitive area of the display screen
electronic device, said             indicative of a plurality of different possible gestures) and interpreting a pattern drawn by the user
enablement protocol                 (i.e., inputting the user-defined gesture which includes a continuous touch which terminates at one of
comprising a user-defined           the at least two visual indicators on the touch-sensitive area of the display screen for the enablement
gesture for touch input on a        protocol).
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;



                                    https://www.wikihow.tech/Set-a-Pattern-Lock-         https://www.youtube.com/watch?v=AOlNG5Uj0s
                                    in-Android; see also, e.g.,                          Y
                                    https://s3.amazonaws.com/oneplussupport/User
                                    +manual/OnePlus+7+Pro/User+Manual+20190
                                    509.pdf


                                                                                                                                           5
           Claim 13                                           Evidence
                        Case 3:20-cv-01601-K Document 1-1 Filed        of Infringement
                                                                06/16/20    Page 7 of 8 PageID 16
retaining said enablement        OnePlus smartphones store the pattern (i.e., said enablement protocol of said function) for future use
protocol of said function; and   after a user draws the pattern (e.g., by selecting “CONTINUE”).




                                 https://www.wikihow.tech/Set-a-Pattern-Lock-
                                 in-Android; see also, e.g.,                          https://www.youtube.com/watch?v=AOlNG5
                                 https://s3.amazonaws.com/oneplussupport/User         Uj0sY
                                 +manual/OnePlus+7+Pro/User+Manual+20190
                                 509.pdf




                                                                                                                                     6
           Claim 13                                            Evidence
                         Case 3:20-cv-01601-K Document 1-1 Filed        of Infringement
                                                                 06/16/20    Page 8 of 8 PageID 17
displaying the at least two       OnePlus smartphones confirm a pattern by displaying a grid on which a user can draw a pattern (i.e.,
visual indicators on the touch-   displaying the at least two visual indicators on the touch-sensitive area of the display screen ) and
sensitive area of the display     receiving from the touch screen display a pattern drawn by a user (i.e., receiving a gesture for touch
screen and receiving a gesture    input on the touch sensitive area of the display screen that substantially reproduces the user-defined
for touch input on the touch      gesture that includes the continuous touch which terminates at one of the at least two visual indicators
sensitive area of the display     corresponding to said retained enablement protocol to enable said function).
screen that substantially
reproduces the user-defined
gesture that includes the
continuous touch which
terminates at the one of the at
least two visual indicators
corresponding to said retained
enablement protocol to enable
said function.




                                                                                          https://www.youtube.com/watch?v=AOlNG5
                                                                                          Uj0sY
                                   https://www.wikihow.tech/Set-a-Pattern-Lock-in-
                                   Android; see also, e.g.,
                                   https://s3.amazonaws.com/oneplussupport/User+
                                   manual/OnePlus+7+Pro/User+Manual+20190509.
                                   pdf



                                                                                                                                       7
